          Case 1:17-cv-08142-AJN Document 46 Filed 04/10/19 Page 1 of 3
                                                         - - l . . . - , , . - • . - ~ . . _ _ , . , . . ~ r . , , - . , •.,,,,..., __ . , # > ' I ~ • - • • - - - • -




                                 Plaintiffs,
                                                                                          17-CV-8142 (AJN)
                 -v-
                                                                                                          ORDER
  Mission of the Gabonese Republic,

                                 Defendant.


ALISON J. NATHAN, District Judge:


       Before the Comi is Plaintiffs' second motion for an order of execution pursuant to 28

U.S.C. § 1610(c). Dkt. No. 44. For the reasons stated below, this motion is granted.

       On June 20, 2018, the Comi entered default judgment against the Mission of the

Gabonese Republic, Defendant in this case. Dkt. No. 33. On August 15, 2018, Plaintiffs moved

for execution of the judgment pursuant to 28 U.S.C. § 1610(c). Dkt. No. 35. Under 28 U.S.C. §

1610(c), on a determination that (1) "a reasonable period of time has elapsed following the entry

of judgment," and (2) notice as "required under section 1608(e)" has been given, the Court may

issue an order of execution against a foreign state. See Peterson v. Islamic Republic of Iran, No.

10 CIV. 4518 KBF, 2013 WL 1155576, at *35 (S.D.N.Y. Mar. 13, 2013). The Comi denied

Plaintiffs' motion with leave to refile because notice had not been given in strict adherence to the

terms of 28 U.S.C. § 1608. Dkt. No. 38; see also Hilt Const,·. & Mgmt. Corp. v. Permanent

Mission of Chad to the United Nations in New York, No. 15 CV 8693 (VB), 2016 WL 3351180,

at *5 (S.D.N.Y. June 15, 2016) ("Courts have been unequivocal that§ 1608(a) mandates strict

adherence to its terms, not merely substantial compliance.") (emphasis original). Specifically,


                                                     1
          Case 1:17-cv-08142-AJN Document 46 Filed 04/10/19 Page 2 of 3




the Clerk of the Comi had mailed the default judgment order to the Minister of Foreign Affairs

of the Gabonese Republic in French and English, but no signature was required upon receipt.

Dkt. No. 34; compare Dkt. No. 35, Ex. C (no signature required) with 28 U.S.C. 1608(a)(3)

(prescribing service by "any form of mail requiring a signed receipt").

       On February 19, 2019, Plaintiffs refiled their motion for an order of execution. Dkt. No.

44. In support of their motion, Plaintiffs filed proof of service of the default judgment on the

Minister of Foreign Affairs of the Gabonese Republic. Dkt. No. 45. Section 1608(e) requires

that notice of an entry of default judgment be served on a foreign state in accordance with the

first available method prescribed by 28 U.S.C. § 1608(a). Section 1608(a) provides that, in the

absence of an applicable international convention or a special airnngement for service between

the plaintiff and the foreign state, service may be effectuated by sending a copy of the relevant

filings, "together with a translation of each into the official language of the foreign state, by any

form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court

to the head of the ministry of foreign affairs of the foreign state." 28 U.S.C. § 1608(a)(3). On

February 4, 2019, the Clerk of the Court mailed copies of the defaultjudgment order to the

Minister of Foreign Affairs of the Gabonese Republic via DHL Express Worldwide. Dkt. No.

45, Ex. 2. The copies were delivered on February 7, 2019, and a signature was provided upon

receipt. Dkt. No. 45, Ex. 3. Plaintiffs therefore satisfy the notice requirement of§ 1610.

       Because Plaintiff has met the notice requirement, the Court turns to the question of

whether "a reasonable period of time has elapsed following" notice of the judgment See Gadsby

& Hannah v. Socialist Republic of Romania, 698 F. Supp. 483,486 (S.D.N.Y. 1988) ("Prior to

ordering attachment and execution, the court must determine that a reasonable period of time has

elapsed following the entry of judgment, or in cases of a default judgment, since notice of the



                                                      2
         Case 1:17-cv-08142-AJN Document 46 Filed 04/10/19 Page 3 of 3




judgment was given to the foreign state under section 1608(e).") (quoting H.R. Rep. No. 1487,

94th Cong., 2d Sess. 30, reprinted in 1976 U.S. Code Cong. & Admin. News 6604, 6629). The

Gabonese Republic received notice of the default judgment entered against it on February 7,

2019, Dkt. No. 45, Ex. 3, but has not responded, Dkt. No. 45. The Court is cognizant that

payment of a judgment by a foreign state may require time consuming procedures or legislation.

Nonetheless, in the absence of any indication that the Gabonese Republic has begun taking steps

to satisfy the judgment, the Court concludes that two months following service is a "reasonable

period of time" for purposes of 28 U.S.C. § 1610. See Gadsby & Hannah, 698 F. Supp. at 486

(holding that "two months from the date of [the] Opinion would be a reasonable period of time

as that phrase is used in the FSIA and explained in the legislative history") (internal quotation

marks omitted).

       For the foregoing reasons, Plaintiffs' motion for an order of execution pursuant to 28

U.S.C. § 1610(c) is granted. Plaintiffs may proceed to collection of the default judgment against

the assets of the Gabonese Republic by attachment, execution, or by any other means permitted

by applicable law, in accordance with 28 U.S.C. §§ 1610(a), (b). This resolves Dkt. Nos. 42 and

44.


       SO ORDERED.


 Dated: April_ _ , 2019
        New York, New York
                                                           1   1
                                                           ,j ALlSb}J J. NATHAN
                                                            United States District Judge




                                                     3
